The discretionary appeal in case No. 96-782 is allowed.
The judgment of the court of appeals on the appeal is affirmed on the authority of Cole v. Holland (1996), 76 Ohio St.3d 220, 667 N.E.2d 353, and the cause is remanded to the trial court for further proceedings consistent with Cole.
The discretionary cross-appeal in case No. 96-782 is allowed.
The judgment of the court of appeals on the cross-appeal is reversed on the authority of Schaefer v. Allstate Ins. Co. (1996), 76 Ohio St.3d 553, 668 N.E.2d 913.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Cook, J., dissents.
Stratton, J., not participating.